United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0992
Issued: August 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 30, 2015 appellant filed a timely appeal from a January 27, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established permanent impairment causally related to
his accepted March 27, 2006 employment injury.
FACTUAL HISTORY
On April 3, 2006 appellant, then a 47-year-old mail clerk, filed a traumatic injury claim
alleging that on March 27, 2006 he experienced lower neck pain when throwing letters. He

1

5 U.S.C. § 8101 et seq.

stopped work on April 4, 2006 and returned on April 6, 2006.2 OWCP accepted appellant’s
claim for neck sprain. Appellant continued to receive medical treatment for his accepted
condition.
On December 11, 2012 appellant requested a schedule award.
In a February 29, 2012 magnetic resonance imaging (MRI) scan report of the cervical
spine, Dr. George G. Kuritza, a Board-certified diagnostic radiologist, reviewed and observed
minimal posterior annular disc bulges, measuring approximately two millimeters (mm), noted to
slightly indent the thecal sac without significant spinal stenosis nor significant neuroforaminal
narrowing. He reported that the remainder of the cervical spine appeared unremarkable and
revealed no fractures or significant subluxations.
By letter dated December 12, 2012, OWCP advised appellant that the medical evidence
was insufficient to establish his claim for a schedule award. It requested that he submit medical
evidence that included an impairment rating in accordance with the sixth edition of the A.M.A.,
Guides and a statement that his condition had reached maximum medical improvement.
Appellant submitted April 2 and November 19, 2012 reports of Dr. Anatoly M. Rozman,
Board-certified in physical medicine and rehabilitation. Dr. Rozman reported that appellant
suffered from neck pain related to work activities since 2006, but that appellant had reached
maximum medical improvement as of July 16, 2012. Upon examination of appellant’s neck, he
observed pain to palpation over the cervical paraspinal muscles with mild spasm and a couple of
trigger points on palpation of the cervical paraspinal muscles. Dr. Rozman found that range of
motion was mildly decreased on extension by 20 percent, but was otherwise unremarkable.
Spurling maneuver, Hoffman test, Adson maneuver, and impingement sign were negative.
Utilizing the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides), Table 17-2, page 564, Dr. Rozman determined that
appellant was class 1 impairment for cumulative history of cervical sprain injury with continued
complaints of axial and nonradicular pain. He also referred to Table 17-7 for Physical
Examination (GMPE) and Table 17-9 for Clinical Studies (GMCS) adjustments and noted grade
modifiers of zero. Dr. Rozman stated that Table 17-6 for Functional History (GMFH)
adjustment resulted in grade modifier of 2. Thus, he concluded that appellant had a permanent
impairment of two percent whole person impairment.
Appellant was referred to Dr. Allan Brecher, a Board-certified orthopedic surgeon, for a
second opinion evaluation to determine the nature and extent of his accepted employment
conditions, including his accepted neck strain. In a report dated June 30, 2013, Dr. Brecher
2

The record reveals that appellant has multiple active cases before OWCP. Appellant has three previously
accepted occupational disease claims, combined under master File No. xxxxxx768, for conditions of right lateral
epicondylitis, left shoulder sprain, adhesive capsulitis of the right shoulder, and right shoulder bursitis. He received
a schedule award for two percent impairment of his right upper extremity under File No. xxxxxx768 on
April 4, 2000. OWCP also accepted a June 9, 2004 occupational disease claim for aggravation of right thumb
osteoarthritis (File No. xxxxxx180) and a December 30, 2012 occupational disease claim for herniated lumbar disc
(File No. xxxxxx165). On August 5, 2012 appellant filed an occupational disease claim (File No. xxxxxx958)
alleging that he sustained right knee problems as a result of standing and dispatching heavy equipment containing
large volumes of mail as associated with his mail processing clerk duties. He stopped work.

2

related that based upon his examination findings, as well as electromyogram and MRI scans,
appellant had no clear ongoing neck or back condition.
On January 6, 2014 OWCP found a conflict in medical evidence and referred appellant’s
cases to Dr. Jaroslaw B. Dzwinyk, a Board-certified orthopedic surgeon and impartial medical
examiner, for a referee examination.
In his April 28, 2014 report, Dr. Dzwinyk related appellant’s history regarding his
various claims and accepted injuries and noted that he reviewed extensive documentation
regarding his work-related injuries. He stated that appellant continued to complain of persistent
symptoms associated with all of his work-related conditions, including pain and stiffness in his
right elbow, significant pain in the left shoulder, persistent pain in his neck and lower back, and
exacerbation of right knee, lower leg, and ankle pain with most weight bearing activities. Upon
examination of the neck, Dr. Dzwinyk observed no spasm or spinous process tenderness. He
stated that range of motion of the neck was voluntarily restricted to 50 percent of normal in all
directions. Dr. Dzwinyk stated that there were no documented injuries or diagnostic tests to
support any type of injury to appellant’s neck and lower back. He opined that any ongoing
symptoms in the neck or lower back were attributable to preexisting and degenerative conditions,
rather than to any occupational injury or work-related condition.
In a March 7, 2014 MRI scan of the cervical spine, Dr. Kuritza stated that when
compared to the February 29, 2012 MRI scan appellant continued to demonstrate two-millimeter
annular disc bulges at the C3-4, C4-5, C5-6, C6-7, and C7-T1 levels. He noted that the rest of
the cervical spine appeared stable and unremarkable with no abnormal contrast-enhancing
lesions.
On January 20 and April 8, 2014 appellant provided handwritten statements requesting
that his accepted neck sprain condition be changed to reflect the conditions according to the
February 29, 2012 and March 7, 2014 MRI scan reports.
In a May 2, 2014 report, Dr. Rozman stated that appellant’s condition had not changed
since the last examination. He recommended a follow-up examination in two months.
In a decision dated January 27, 2015, OWCP denied appellant’s schedule award claim
finding that the evidence was insufficient to establish that he sustained a permanent impairment
of the neck causally related to his employment injury.
LEGAL PRECEDENT
A schedule award can be paid only for a condition related to an employment injury. The
claimant has the burden of proving that the condition for which a schedule award is sought is
causally related to his employment.3

3

Veronica Williams, 56 ECAB 367 (2005).

3

The schedule award provision of FECA4 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by OWCP as the appropriate standards for evaluating schedule
losses.5
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, under FECA a schedule award is not payable for injury to the spine.6 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.7
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides for decade has offered an
alternative approach to rating spinal nerve impairments.8 OWCP has adopted this approach for
rating impairment of the upper or lower extremities caused by a spinal injury, as provided in
section 3.700 of its procedures, which memorializes proposed tables outlined in a
July/August 2009 The Guides Newsletter.9
Section 8123(a) of FECA provides, if there is a disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.10 In situations where there are
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such

4

5 U.S.C. §§ 8101-8193.

5

20 C.F.R. § 10.404 (1999); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

6

Pamela J. Darling, 49 ECAB 286 (1998).

7

Thomas J. Engelhart, 50 ECAB 319 (1999).

8

Rozella L. Skinner, 37 ECAB 398 (1986).

9

FECA Transmittal No. 10-04 (issued January 9, 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700, Exhibit 1, n.5 (January 2010); The Guides Newsletter is included as Exhibit 4.
10

5 U.S.C. § 8123(a).

4

specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.11
ANALYSIS
OWCP accepted that on March 27, 2006 appellant sustained a neck sprain in the
performance of duty. On December 11, 2012 appellant requested a schedule award. In a
decision dated January 27, 2015, OWCP denied his claim for a schedule award based on the
April 28, 2014 report of Dr. Dzwinyk, the impartial medical examiner, who determined that
appellant did not have any ongoing neck or lower extremity symptoms causally related to the
March 27, 2006 employment injury. The Board finds that appellant has not established a
permanent impairment in accordance with the sixth edition of the A.M.A., Guides.
On January 6, 2014 OWCP referred appellant to Dr. Dzwinyk as an impartial medical
examiner in order to resolve a conflict in medical evidence. In an April 28, 2014 report,
Dr. Dzwinyk accurately described appellant’s history and noted that he had reviewed extensive
documentation regarding appellant’s work-related injuries. Upon examination of the neck, he
observed no spasm or spinous process tenderness. Dr. Dzwinyk stated that there were no
documented objective findings or diagnostic tests to support any type of injury to appellant’s
neck and lower back. He reported that neurological examination demonstrated normal strength
to manual testing throughout all muscle groups of both the upper and lower extremities.
Dr. Dzwinyk opined that any ongoing symptoms in the neck or lower back were attributable to
preexisting and degenerative conditions, rather than to any occupational injury or work-related
condition.
The Board finds that Dr. Dzwinyk provided a well-rationalized report based on a proper
factual and medical history and is, therefore, entitled to the special weight due to an impartial
medical specialist. Dr. Dzwinyk reviewed the medical record and accurately summarized the
relevant medical history. He also conducted a thorough physical examination and provided
findings on examination.
The Board notes that absent any evidence of radiculopathy, there is no basis for rating
spinal or cervical nerve extremity impairment under FECA.12 Dr. Dzwinyk reported that
appellant’s ongoing neck symptoms were not related to his accepted neck sprain. Furthermore,
he did not find any impairment to appellant’s upper or lower extremities due to radiculopathy,
related to his accepted neck condition. Because there is no medical evidence to demonstrate that
appellant sustained any impairment to his upper or lower extremities as a result of his accepted
cervical sprain, the Board finds that OWCP properly denied appellant’s claim for a schedule
award.
Following Dr. Dzwinyk’s April 28, 2014 impartial medical report, appellant submitted a
March 7, 2014 MRI scan report of the cervical spine that showed disc bulges and a May 2, 2014
report by Dr. Rozman. None of these reports provided a medical opinion to establish that
11

Barbara J. Warren, 51 ECAB 413 (2000).

12

Supra note 8.

5

appellant sustained a permanent impairment to his upper or lower extremities causally related to
the accepted March 7, 2006 neck injury.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established a permanent impairment causally
related to his March 27, 2006 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the January 27, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 11, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

